 


109 HR 1286 IH: Social Security Right to Know Act of 2005
U.S. House of Representatives
2005-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1286 
IN THE HOUSE OF REPRESENTATIVES 
 
March 14, 2005 
Mr. Shadegg introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend title XI of the Social Security Act to include additional information in Social Security account statements. 
 
 
1.Short titleThis Act may be cited as the Social Security Right to Know Act of 2005. 
2.Specification of constitutional authority for enactment of lawThis Act is enacted pursuant to the power granted the Congress under article I, section 8, clauses 1 and 18, of the United States Constitution.  
3.Material to be included in Social Security account statementSection 1143(a)(2) of the Social Security Act (42 U.S.C. 1320b–13(a)(2)) is amended— 
(1)in subparagraph (D) by striking and; 
(2)in subparagraph (E) by striking the period and inserting a semicolon; and 
(3)by adding at the end the following: 
 
(F)a statement of the current Social Security tax rates applicable with respect to wages and self-employment income, including an indication of the combined total of such rates of employee and employer taxes with respect to wages; and 
(G) 
(i)as determined by the Chief Actuary of the Social Security Administration, a comparison of the total annual amount of Social Security tax inflows (including amounts appropriated under subsections (a) and (b) of section 201 of this Act and section 121(e) of the Social Security Amendments of 1983 (26 U.S.C. 401 note)) during the preceding calendar year to the total annual amount paid in benefits during such calendar year; 
(ii)as determined by such Chief Actuary— 
(I)a statement of whether the ratio of the inflows described in clause (i) for future calendar years to amounts paid for such calendar years is expected to result in a cash flow deficit, 
(II)the calendar year that is expected to be the year in which any such deficit will commence, and 
(III)the first calendar year in which funds in the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund will cease to be sufficient to cover any such deficit; 
(iii)an explanation that states in substance— 
(I)that the Trust Fund balances reflect resources authorized by the Congress to pay future benefits, but they do not consist of real economic assets that can be used in the future to fund benefits, and that such balances are claims against the United States Treasury that, when redeemed, must be financed through increased taxes, public borrowing, benefit reduction, or elimination of other Federal expenditures, 
(II)that such benefits are established and maintained only to the extent the laws enacted by the Congress to govern such benefits so provide, and 
(III)that, under current law, inflows to the Trust Funds are at levels inadequate to ensure indefinitely the payment of benefits in full; and 
(iv)in simple and easily understood terms— 
(I)a representation of the rate of return that a typical taxpayer retiring at retirement age (as defined in section 216(l)) credited each year with average wages and self-employment income would receive as old-age insurance benefits as compared to the total amount of employer, employee, and self-employment contributions of such a taxpayer, as determined by such Chief Actuary for each cohort of workers born in each year beginning with 1925, which shall be set out in chart or graph form with an explanatory caption or legend, and 
(II)an explanation for the occurrence of past changes in such rate of return and for the possible occurrence of future changes in such rate of return.The Comptroller General of the United States shall consult with the Chief Actuary to the extent the Chief Actuary determines necessary to meet the requirements of subparagraph (G).. 
 
